DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 1 to remove the words “to the patient” and claim 16 to replace “opercula” with “hard-shelled capsules”. Claims 5 and 7 have been cancelled, while clams 20-23 have been added. It has been verified that Applicant has not introduced any new matter has been.
	Accordingly, claims 1, 6, and 8-23 have been considered on the merits.

Priority
	A certified English translation of the foreign application IT102016000058515 has been submitted.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/01/2021 and 1/28/2022 are in compliance with the provisions of 37 C.F.R. 1.97 and have been fully considered.

Specification
RE: Objection to the specification
	The amendment on the abstract is sufficient to overcome the objection.

Claim Objections
RE: Objection to the claims
Claims 5 and 7 have been cancelled, thereby rendering the objections moot.

New objection
Claim 1 is objected to because of the following informality: the Lactobacillus paracasei DG strain is recited as having a deposit number of “CNCMI 1572”. However, the PCT/RO/134 form accompanying the Statement of Availability of Deposit indicates that the accession number of said strain is “CNCM I-1572”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1 and 5-19 under 35 U.S.C. 112(a)
	Applicant’s submission of Statement of Availability of Deposit (filed as “Miscellaneous Incoming Letter” on 11/01/2021), which removes all restrictions on public access of L. paracasei DG strain upon grant of a patent, satisfies the enablement requirement. Hence, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


RE: Rejection of claim 16 under 35 U.S.C. 112(b)
The indefinite term “opercula” has been replaced with “hard-shelled capsules”, thus the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims under 35 U.S.C. 103 over Guglielmetti in view of Ferrario et al. and Pozuelo et al.
	Applicant traverses the rejections because Ferrario et al.’s study was performed on healthy human volunteers and “a modification of Ferrario directed to provide “Lactobacillus paracasei DG cells” to a patient suffering from Irritable Bowel Syndrome (IBS), would seemingly be against the principle of operation of Ferrarioo which appears to be based on providing “Lactobacillus paracasei DG cells” to “healthy adults” (Applicant Remarks/Arguments, p. 11). In addition, Applicant argues that Pozuelo et al. recommends bacteriotherapy as a means to increase microbial populations missing in IBS-D and IBS-M, which supposedly contradicts the use of L. paracasei DG strain because the term “bacteriotherapy” refers to fecal transplantation to replenish bacterial balance rather than single bacterial strain.
All arguments have been fully considered but are found unpersuasive. First, Ferrario et al.’s study was indeed conducted on healthy human volunteers. However, the rejections of record do not entail modifying Ferrario et al. by administering the recited strain to healthy adults. Instead, the rejections apply Ferrario et al. to provide support to Guglielmetti et al.’s method of using L. casei DG as being suitable for IBS treatment. Ferrario et al. teaches that Blautia is associated with IBS and modulating its population can lead to healthy microbiota. And based on the experimental results, Ferrario et al. also states “we can hypothesize that the observed ability of L. paracasei DG to “rebalance” butyrate concentrations (i.e., reducing butyrate when its concentration is high and increasing when it is low) might protect the host in those physiologic conditions associated with altered butyrate concentrations (last sentence in et al. teaches L. paracasei DG can treat IBS by decreasing Blautia and rebalancing butyrate concentration. Second, it is respectfully submitted that the term “bacteriotherapy” is not limited to fecal bacteriotherapy. While fecal transplantation is one type of bacteriotherapy, it is known in the art that the term includes use of probiotics, prebiotics and synbiotics as substantiated by Patel et al. (Clinical Infectious Diseases 2015, Vol. 60, Supplement 2, S108-121). Patel et al. shows that using a single bacterial strain or a combination of various bacterial strains to restore balance of intestinal flora and/or treat disorders like IBS is known as one approach for bacteriotherapy (Abstract and Table 1). Thus contrary to Applicant’s argument, Pozuelo et al. does not teach away from using L. paracasei DG strain.
	The rejections of record are therefore deemed proper. But to address all amendments including newly added claims 20-23, new grounds of rejection are set forth below.

New grounds of rejection
Claims 1, 6, 8-10, 13-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti et al. (Pub. No. WO 2015/033305) as in view of Ferrario et al. (Journal of Nutrition 2014, Vol. 144, pages 1787-1796) and Pozuelo et al. (Scientific Reports 2015, Vol. 5, Article No. 12693; pages 1-2).
	According to Guglielmetti et al., there is a need for health promoting microorganisms capable of modulating the intestinal amount of substances that provide therapeutic effects to the body such as butyric acid and succinic acid (lines 25-26, p. 1; lines 1-5 and 14-17, p. 2). Butyric acid is a short chain fatty acid that helps maintain integrity of the mucosa and repair intestinal lesions, as well as creates an environment that is unfavorable to the development of pathogenic bacteria. A deficiency in butyric acid can therefore lead to inflammatory colitis in human. On the other hand, succinic 
To meet the need for these beneficial microorganisms, Guglielmetti et al. discloses a composition comprising microorganisms, preferably Lactobacillus paracasei bacteria, capable of increasing intestinal production of butyric acid, folic acid, niacin and/or salts thereof, as well as microorganisms capable of decreasing intestinal production of succinic acid and/or salts thereof (lines 19-27, p. 3). Hence, the composition can be employed for the treatment and/or prevention of intestinal butyrate- and/or succinate-dependent pathological conditions (lines 28-30, p. 3). Examples of such conditions include diarrhea, intestinal inflammation, ulcerative colitis, gastric atrophy, intestinal diverticula, stenosis, obstructions, and diabetic neuropathy (lines 12-15, page 6).
In a preferred embodiment, the composition comprises the bacterial strain Lactobacillus paracasei  DG. Strain DG was deposited (initially as L. casei DG subs. casei) with the National Collection of Microorganism Cultures of the Pasteur Institute in Paris on 5/05/1995 under the deposit number CNCM I-1572 (lines 18-22, page 6). The composition can be utilized to modify the bacterial population in the intestinal microbiota, preferably to induce increase in Coprococcus population (which increases intestinal production of butyric acid and/or its salts) and/or decrease in Blautia population (which decreases intestinal production of succinic acid) (lines 3-14, p. 7).

	The composition can be formulated for oral administration as solid such as pills and capsules, or as liquid such as syrup and beverage, for addition to food like yogurt and cheese, or for exerting an action topically like an enema (lines 22-30, p. 7).
	In the working example, a randomized, double-blind placebo-controlled dietary intervention study was performed on healthy individuals, who are 18 to 55 years old volunteers (lines 8-12, p. 8). After a 4-week period of not consuming any probiotics (Pre-recruitment phase), the volunteers were administered one capsule/day of either placebo or Enterolactis Plus for 4 weeks (Treatment 1), followed by a wash-out (not treatment), and then one capsule/day of either placebo or Enterolactis Plus for 4 weeks (Treatment 2). The Enterolactis Plus consists of 420 mg capsules containing 24 billion CFU of L. casei DG (lines 1-21, p. 9). Compared to the placebo group, treatment with Enterolactis Plus resulted in statistically significant increase in Coprococcus and reduction in Blautia in the intestinal microbiota (lines 3-9, p. 14; Figures 1-2). The concentrations of butyric acid and succinate also increased and decreased, respectively (lines 2-14, p. 15).
	Guglielmetti et al.’s use of the disclosed composition is comparable to the instant application’s method as explained below:
Regarding claim 1: administering to an individual a composition comprising microorganisms like L. casei DG, which was deposited under deposit number CNCM I-Lactobacillus paracasei DG strain deposited with the deposit number CNCMI 1572”.
Guglielmetti et al. differs from the claimed method in that it does not teach that the composition is administered to “a patient suffering from Irritable Bowel Syndrome (IBS)”. Guglielmetti et al. only teaches using the composition in order to increase intestinal production of butyric acid and/or salts thereof and to decrease intestinal production of succinic acid and/or salts thereof by increasing Coprococcus and decreasing Blautia
Ferrario et al., however, teaches that the genus Blautia was recently reorganized to refer to several misclassified species belonging to Clostridium cluster XIVa and several Ruminococcus species, which are bacteria associated with IBS. Since a shift in certain bacterial populations particularly those affected by disease states could be beneficial, Ferrario et al. states that modulation of Blautia:Coprococcus by Enterolactis Plus could lead to healthy microbiota (right column, second par., p. 1793). A person with ordinary skill in the art before the effective filing date of the claimed invention would have therefore recognized that the ability Guglielmetti et al.’s method to reduce the population of Blautia would make L. casei DG suitable for treatment of IBS.
In addition, Pozuelo et al. demonstrates that patients with IBS have a significantly lower microbial diversity that is associated with a lower relative abundance of butyrate-producing bacteria (Abstract, p. 1). Compared to healthy controls, IBS patients exhibited lower diversity of gut microbiota including a lower amount of Erysipelotrichaceae and Ruminococcaceae at the family level (“Level of dysbiosis among IBS patients” in Results, p. 2-3; Figure 3A and 7). Since they are known as butyrate-producing bacteria, et al. proposes that one therapeutic strategy of managing IBS patients is to increase microbe populations missing in IBS-D and IBS-M (Discussion, sixth par. in p. 8).
Based on the teachings of Ferrario et al. and Pozuelo et al., a person with ordinary skill in the art before the effective filing date of the claimed invention would have performed Guglielmetti et al.’s method on a patient suffering from IBS. It can be expected that L. casei DG would facilitate treatment of IBS including alleviation of abdominal pain. 
Accordingly, claim 1 is obvious over Guglielmetti et al. in view of Ferrario et al. and Pozuelo et al..
Regarding claim 6: the microorganism in the composition being alive, dead, a lysate, or an extract is the same as “wherein said bacteria are alive or dead, as lysate or extract or fractions”.
Regarding claims 8 and 13-15: administering one capsule/day of Enterolactis Plus which contains 24 billion CFU of L. casei DG reads on “wherein the bacteria are administered in a quantity ranging from 1 billion to 100 billion of alive bacteria for each 
Regarding claim 9: the composition being formulated for oral use as solid or liquid, for addition to food, or for topical application meets “wherein said composition is formulated for oral use, or is formulated as a liquid, or is added to food, or is formulated in a form having a topical effect”.
Regarding claim 10: administering the composition like Enterolactis Plus once per day satisfies “wherein the administration occurs at least 1-2 times per day”.
Regarding claim 16: the composition being provided as an oral formulation like pills and capsules fulfills “wherein the composition is formulated for oral use as pills, capsules, tablets, granular powders, opercula, soluble granules, bags, or drinkable vials”.
Regarding claim 17: liquid formulations of the composition such as syrup and beverage correspond to “wherein the composition is formulated as a syrup or a beverage”.
Regarding claim 18: the composition being formulated for addition to food like yogurt and cheese is the same as “wherein the composition is added to yogurt, cheese or fruit juice”.
Regarding claim 19: the composition being formulated as an enema is identical to “wherein the composition is formulated in the form of an enema”.
Regarding claims 22-23: Pozuelo et al. teaches increasing microbe populations missing in IBS-D and IBS-M to manage IBS (Discussion, sixth par. in p. 8). Since methanogens and butyrate-producing bacteria like Ruminococcaceae have low . 

Claims 1, 6, 8-10, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti et al. (Pub. No. WO 2015/033305) as in view of Ferrario et al. (Journal of Nutrition 2014, Vol. 144, pages 1787-1796), Pozuelo et al. (Scientific Reports 2015, Vol. 5, Article No. 12693; pages 1-2), and Magowan et al. (Pub. No US 2009/0274662 A1).
The teachings of Guglielmetti et al., Ferrario et al., and Pozuelo et al. are set forth above and applied herein. These prior art are found to render claims 1, 6, 8-10, 13-19, and 22-23 obvious.
The disclosed method is similar to the following claims:
Regarding claim 11: the composition in the method of claim 1 is further required to comprise “yeasts and/or other microorganisms”.
What differentiates Guglielmetti et al. from the instant claim is that the composition does not comprise yeast and/or other microorganisms.
Nonetheless, Magowan et al. teaches a method of treating an inflammatory bowel disorder such as IBS by administering a composition comprising at least one active agent, a probiotic (par. [0017], [0018]), and additional components such as yeast and cell wall extracts of yeast (par. [0090]). Applicable yeast includes Saccharomyces cerevisiae and S. boulardii (par. [0033]). Given that yeast and yeast cell wall extracts are useful for treating IBS, one with ordinary skill in the art before the effective filing date S. cerevisiae and S. boulardii, and/or cell wall extracts thereof, to the composition being administered in Guglielmetti et al.’s method with reasonable expectation that these additional components would help treat IBS as taught by Magowan et al.. Obviousness is based on the rationale that combining prior art elements according to known methods yields predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Claim 11 is thus obvious over Guglielmetti et al. in view of Ferrario et al., Pozuelo et al., and Magowan et al..
Regarding claim 12: Magowan et al.’s teaching of S. cerevisiae and S. boulardii as examples of yeast that are suitable for IBS treatment meets the limitation “wherein yeast is Saccharomyces cerevisiae and/or Saccharomyces boulardii”. 
Regarding claim 20: S. cerevisiae and S. boulardii are Saccharomyces species, thereby satisfying “the genus Saccharomyces”.
Regarding claim 21: the cell wall extracts of yeast fulfill the additional requirement that the composition also comprises “metabolic products produced by said microorganisms defined as post- biotic and/or other bacteria-derived products”.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651